      Case 2:21-bk-52780          Doc 12 Filed 08/22/21 Entered 08/23/21 00:08:46                        Desc
                                Imaged Certificate of Notice Page 1 of 4


                                   SUPPLEMENTAL INFORMATION FOR
                                  SECTION 341 MEETING OF CREDITORS


The following information is for the section 341(a) Meeting of Creditors ("Meeting") for this case, which will be
conducted by remote means (either by telephone or videoconference).

Because of the developing issues with the COVID−19 virus and the national declaration of emergency by the
President of the United States, in−person Meetings were continued. The case trustee, however, has the means to
conduct the Meeting by telephone or other remote means.

 THEREFORE, UNTIL FURTHER NOTICE, ALL DEBTOR ATTORNEYS AND DEBTORS SHOULD
PARTICIPATE IN MEETINGS BY TELEPHONE, OR BY SUCH REMOTE MEANS AS THE TRUSTEE
                         HAS ESTABLISHED AND NOTICED.

CONTACT YOUR CASE TRUSTEE AND CHECK THE CASE DOCKET FOR INFORMATION ABOUT
              HOW TO PARTICIPATE IN THE MEETING FOR THIS CASE.

Attorneys and debtors may call in from separate locations. Creditors and creditor attoneys may appear remotely and
should use the information provided by the case trustee or on the docket to participate, or contact the trustee
directly.

Bankruptcy Documents: Debtors should have their bankruptcy documents available in the event there are
questions about the information in the documents.

No Recording: The Meetings will be recorded by the trustee or the United States Trustee. Any other recordings are
prohibited.

All parties are encouraged to contact the case trustee, check the case docket, and the UST website for up−to−date
information about section 341 meetings of creditors. In addition, information is posted here:
https://www.ohsb.uscourts.gov.
             Case 2:21-bk-52780                   Doc 12 Filed 08/22/21 Entered 08/23/21 00:08:46                                               Desc
                                                Imaged Certificate of Notice Page 2 of 4
                                                              United States Bankruptcy Court
                                                                Southern District of Ohio
In re:                                                                                                                 Case No. 21-52780-jeh
Shannon S. Freed                                                                                                       Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0648-2                                                  User: ad                                                                    Page 1 of 3
Date Rcvd: Aug 20, 2021                                               Form ID: a0info                                                           Total Noticed: 48
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 22, 2021:
Recip ID                   Recipient Name and Address
db                     +   Shannon S. Freed, 5177 Sawmill Rd, Dublin, OH 43017-1500
aty                    +   Nannette JB Dean, Dean Law Co., LLC, 3757 Attucks Drive, Powell, OH 43065-6080
tr                     +   Myron N Terlecky, 575 S Third Street, Columbus, OH 43215-5755
20727218               +   American Express, PO Box 981537, El Paso, TX 79998-1537
20727219                   Atomic Credit Union, 640 W Hunter Street, Logan, OH 43138
20727220               +   Barclays Bank, PO Box 8803, Wilmington, DE 19899-8803
20727221               +   Barclays Bank/Carnival Mastercard, PO Box 8803, Wilmington, DE 19899-8803
20727228               +   Dublin Methodist Hospital, c/o United Collection Bureau, 5620 Southwyck Blvd, Suite 206, Toledo, OH 43614-1501
20727229               +   Dublin Park, 5211 Sawmill Rd, Dublin, OH 43017-1549
20727233               +   John Freed/Adatar, 5978 Dartshire Blvd, Dublin, OH 43016-4245
20727234               +   Jonathan D. Freed, 5978 Dartshire Blvd, Dublin, OH 43016-4245
20727235               +   Kemp Law Group, 555 Metro Place N, Suite 300, Dublin, OH 43017-1396
20727237              #+   Kunversion Inside Real Estate, Inside Real Estate, 12936 Frontrunner Blvd, Suite 150, Draper, UT 84020-5482
20727239              #+   Michael Blubaugh, 3471 Daleford Rd, Cleveland, OH 44120-3469
20727240                   Mid Ohio Emergency Services, c/o HRRG, PO Box 189053, Fort Lauderdale, FL 33318-9053
20727243               +   Nevenka Pavlovic, PO Box 30968, Middlebur Heights, OH 44130-0914
20727248                   Ortho Neuro, c/o RBC, 283 Glessner Ave., Mansfield, OH 44903-2293
20727250               +   Premier Anesthesia of Ohio, c/o HSI Financial Services, 1000 Circle 75 Parkway, #600, Atlanta, GA 30339-6051
20727252                   Spectrum, 4145 S. Falkenburg Rd., Dublin, OH 43017
20727253               +   St Andrews Surgery Center, PO Box 248, Fort Morgan, CO 80701-0248
20727255               +   Suncoast Pathology, PO Box 1431, Dept 220, Charlotte, NC 28201-1431
20727256               +   Teresa and David Burnette, PO Box 79, Buchtel, OH 45716-0079
20727258               +   US Actue Care Solutions, PO Box 9820, Pompano Beach, FL 33075-0820
20727257               +   Unified Bank, 201 South Fourth Street, PO Box 10, Martins Ferry, OH 43935-0010

TOTAL: 24

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion09.cb.ecf@usdoj.gov
                                                                                        Aug 20 2021 18:39:00      Asst US Trustee (Col), Office of the US Trustee,
                                                                                                                  170 North High Street, Suite 200, Columbus, OH
                                                                                                                  43215-2417
20727222               + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Aug 20 2021 18:48:54      Capital One, PO Box 30285, Salt Lake City, UT
                                                                                                                  84130-0285
20727223               + Email/Text: bankrupt@choicerecovery.com
                                                                                        Aug 20 2021 18:39:00      Center for Surgical Dermatology, c/o Choice
                                                                                                                  Recovery, 1550 Old Henderson Rd., Suite S,
                                                                                                                  Columbus, OH 43220-3626
20727225               + Email/Text: HWIBankruptcy@hunterwarfield.com
                                                                                        Aug 20 2021 18:40:00      Core Select, c/o Hunter Warfield, 4620 Woodland
                                                                                                                  Corporate Blvd, Tampa, FL 33614-2415
20727226               + Email/Text: clientservices@credit-control.com
                                                                                        Aug 20 2021 18:40:00      Credit Control LLC, 5757 Phantom Drive, Suite
                                                                                                                  330, Hazelwood, MO 63042-2429
20727227                   Email/Text: mrdiscen@discover.com
                                                                                        Aug 20 2021 18:39:00      Discover Bank, c/o Discover Products INc, 6500
             Case 2:21-bk-52780                 Doc 12 Filed 08/22/21 Entered 08/23/21 00:08:46                                         Desc
                                              Imaged Certificate of Notice Page 3 of 4
District/off: 0648-2                                               User: ad                                                               Page 2 of 3
Date Rcvd: Aug 20, 2021                                            Form ID: a0info                                                      Total Noticed: 48
                                                                                                            New Albany Rd, New Albany, OH 43054
20727230              + Email/Text: info@meadeandassociates.com
                                                                                   Aug 20 2021 18:39:00     Hand & Microsurgery Assoc, c/o Meade &
                                                                                                            Associates, 737 Enterprise Dr, Lewis Center, OH
                                                                                                            43035-9422
20727231              + Email/Text: HWIBankruptcy@hunterwarfield.com
                                                                                   Aug 20 2021 18:40:00     Home River Triad, c/o Hunter Warfield, 4620
                                                                                                            Woodland Corporate Blvd, Tampa, FL
                                                                                                            33614-2415
20727232                 Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                   Aug 20 2021 18:39:00     Internal Revenue Service, PO Box 7346,
                                                                                                            Philadelphia, PA 19101-7346
20727224                 Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                   Aug 20 2021 18:48:39     Chase, PO Box 15298, Wilmington, DE 19850
20727238              + Email/Text: bankruptcy@glacompany.com
                                                                                   Aug 20 2021 18:39:00     KY Medical Service Foundation, c/o GLA
                                                                                                            Collection Co Inc., 2630 Gleeson Ln, Louisville,
                                                                                                            KY 40299-1772
20727236                 Email/Text: PBNCNotifications@peritusservices.com
                                                                                   Aug 20 2021 18:39:00     Kohls, PO Box 3043, Milwaukee, WI 53201-3043
20727242              + Email/Text: bankruptcydpt@mcmcg.com
                                                                                   Aug 20 2021 18:40:00     Midland Credit Management, 320 E Big Beaver
                                                                                                            Rd, Suite 300, Troy, MI 48083-1271
20727241              + Email/Text: bankruptcydpt@mcmcg.com
                                                                                   Aug 20 2021 18:40:00     Midland Credit Management, 350 Camino De LA
                                                                                                            Reina, Suite 100, San Diego, CA 92108-3007
20727247              + Email/Text: info@meadeandassociates.com
                                                                                   Aug 20 2021 18:39:00     OPG Heritage College, c/o Meade & Associates,
                                                                                                            737 Enterprise Drive, Lewis Center, OH
                                                                                                            43035-9422
20727244              + Email/Text: oh_bankruptcy@ohiohealth.com
                                                                                   Aug 20 2021 18:40:00     Ohio Health, 5350 Frantz Rd., Dublin, OH
                                                                                                            43016-4259
20727245                 Email/PDF: cbp@onemainfinancial.com
                                                                                   Aug 20 2021 18:48:41     One Main Financial, Bankruptcy Dept., Personal,
                                                                                                            PO Box 6042, Sioux Falls, SD 57117-6042
20727246              + Email/PDF: cbp@onemainfinancial.com
                                                                                   Aug 20 2021 18:48:54     One Main Financial Group LLC, 601 NW Second
                                                                                                            Street, Evansville, IN 47708-1013
20727249                 Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                         Aug 20 2021 18:48:54               Portfolio Recovery Associates, 120 Corporate
                                                                                                            Blvd., Suite 100, Norfolk, VA 23502
20727254                 Email/Text: Bankruptcy.notices@tax.state.oh.us
                                                                                   Aug 20 2021 18:40:00     State of Ohio, Department of Taxation, PO Box
                                                                                                            530, Columbus, OH 43216-0530
20727259              + Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
                                                                                 Aug 20 2021 18:39:00       Verizon Wireless/Southeast, PO Box 26055,
                                                                                                            National Recovery Dept MS400, Minneapolis, MN
                                                                                                            55426-0055
20727260                 Email/Text: edinkel@vikingservice.com
                                                                                   Aug 20 2021 18:40:00     Viking Client Services, PO Box 59207,
                                                                                                            Minneapolis, MN 55459-0207
20727251                 Email/Text: bankruptcytn@wakeassoc.com
                                                                                   Aug 20 2021 18:39:00     Proscan Imaging of Pickerington, c/o Wakefield &
                                                                                                            Associates, PO Box 50250, Knoxville, TN 37950
20727261              + Email/Text: BKRMailOps@weltman.com
                                                                                   Aug 20 2021 18:40:00     Weltman Weinberg & Reis, 3705 Marlane Drive,
                                                                                                            Grove City, OH 43123-8895

TOTAL: 24


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
20727262        *             Weltman, Weinberg & Reis, 3705 Marlane Drive, Grove City, OH 43123-8895

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
            Case 2:21-bk-52780                 Doc 12 Filed 08/22/21 Entered 08/23/21 00:08:46                                        Desc
                                             Imaged Certificate of Notice Page 4 of 4
District/off: 0648-2                                              User: ad                                                              Page 3 of 3
Date Rcvd: Aug 20, 2021                                           Form ID: a0info                                                     Total Noticed: 48

I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 22, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 20, 2021 at the address(es) listed
below:
Name                             Email Address
Asst US Trustee (Col)
                                 ustpregion09.cb.ecf@usdoj.gov

Myron N Terlecky
                                 mnt@columbuslawyer.net oh41@ecfcbis.com;mnt@trustesolutions.net;HABTrustee@columbuslawyer.net

Nannette JB Dean
                                 on behalf of Debtor Shannon S. Freed court@deanlawlpa.com court@deanlawlpa.com


TOTAL: 3
